

116 HR 4553 IH: Adding Epidemic Diseases to the FDA Priority Review Voucher Program Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4553IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Marshall, Mr. Veasey, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the tropical disease product priority review voucher program to encourage treatments for the Middle East respiratory syndrome, Nipah, and Rift Valley fever. 
1.Short titleThis Act may be cited as the Adding Epidemic Diseases to the FDA Priority Review Voucher Program Act. 2.Expanding tropical disease product priority review voucher program to encourage treatments for Middle East respiratory syndrome, Nipah, and Rift Valley feverSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)) is amended— 
(1)by redesignating subparagraph (S) as subparagraph (V); and (2)by inserting after subparagraph (R) the following: 
 
(S)Middle East respiratory syndrome. (T)Nipah. 
(U)Rift Valley fever.. 